Gilddersleeve, J.
The plaintiff brought this actions-to recover damages for false and fraudulent representations, alleged to have been made by the defendant, in asserting that he was authorized by one Stokes to purchase of the plaintiff a quantity of goods. Acting upon such alleged false statements the plaintiff was induced to deliver the goods to the defendant upon the credit of Stokes. The complaint-contained all the necessary allegations, setting up fraud, deceit, etc. The action came on for trial, and, upon motion of the defendant, the trial justice directed a verdict in his favor. It was conceded that prior to the commencement of this action the plaintiff had brought an action -against Stokes for goods sold and delivered. The summons in that action is one of the exhibits in this action, and the indorsement thereon shows that judgment was rendered for Stokes, the defendant therein. The evidence taken in that action is not before this court. It was also conceded in this action that, in the action against Stokes, the question of fraud and deceit was not involved, but that such action was tried upon the theory of agency on the part of this defendant to act for Stokes and of ratification of the sale by plaintiff to Stokes. Mo appeal was taken from the Stokes judgment, and the time to do so had expired when the -present action was brought The defendant also requested the plaintiff’s attorney to admit “ that, before the time of the beginning of the other action, Mr. Stokes had repudiated Beard’s authority to bind him by the purchase and that -that fact was known to the plaintiff.” To this the plaintiff’s attorney said: “ I desire to modify that by showing that Mr. Stokes took two positions; he took no final position one way or the other; he at first ratified it and then repudiated it. I was a witness in that case myself, and it was all based upon my testimony.” The court: “ His final act was repudiation ? ” Plaintiff’s counsel: “ Yes, he practically repudiated it finally.” The court: “And'then you commenced an ac*176tion against him.” Plaintiff’s counsel: “ Yes.” The court: “ That is all Mr. MacLaren is asking for, that prior to that action Mr. Stokes repudiated it. That action was for goods sold and delivered,” Plaintiff’s counsel: “ Yes, sir.” After some further discussion the court, as before stated, directed a verdict for the defendant. The respondent claims that the judgment herein must he affirmed, upon the ground that the plaintiff, in bringing the action against Stokes, made an election of remedies, by which he was barred from bringing an action against Beard, this defendant. This position is based upon the theory that the plaintiff herein had full knowledge of all the facts relative to the repudiation of authority claimed by plaintiff to have been given Beard by Stokes. .The appellant also concedes that the only question to he determined is whether, or not the plaintiff had full knowledge of the material facts so as to deprive it of its remedy against Beard. The defendant relies upon the admission of the plaintiff’s attorney, taken upon the record, as showing that Stokes repudiated the 'alleged agency of Beard, prior to the bringing of the action against him (Stokes). The admission must he taken in its entirety. So regarded it shows that Stokes at first ratified the acts of Beard, although it is said he subsequently repudiated them. It also shows that the action against Stokes wias tried upon the theory of agency in Beard and ratification thereof by Stokes. If, as claimed by plaintiff, Stokes ratified the acts of Beard, no subsequent repudiation thereof would be of any avail to him. Presumably, the question as to whether or not Stokes did ratify Beard’s acts was the question litigated in the court below, in the former action, and was a question of fact as to which it- could not he said that plaintiff had ‘ full knowledge,” prior to the legal determination of that question by the trial court. Stokes, according to the record, having first ratified Beard’s acts, and then having repudiated them, the plaintiff had a right to Stokes’ sworn testimony upon the subject before it could have legal knowledge of the truth of his position. It may be said that the plaintiff mistook its remedy. The institution by a plaintiff of a fruitless action, which he has not the right to maintain, will not preclude *177him from assorting the right he really possesses. MdSTutt v. Hilkins, 80 Hun, 235.
Judgment reversed and new trial ordered, with costs to appellant to abide event.